Citation Nr: 1812368	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  14-19 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to service connection for erectile dysfunction secondary to ischemic heart disease.

2. Entitlement to service connection for cerebrovascular accident secondary to ischemic heart disease.


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse.



ATTORNEY FOR THE BOARD

T. Booker, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1965 to April 1985. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

The Veteran testified at a hearing in May 2017 before the undersigned.  A copy of the transcript has been associated with the Veteran's electronic claims file.

The Veteran waived his right to have the RO consider newly submitted evidence, thus allowing the Board to proceed with appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for erectile dysfunction secondary to ischemic heart disease and entitlement to service connection for cerebrovascular accident secondary to ischemic heart disease are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





REMAND

The Veteran claims entitlement to service connection for erectile dysfunction and entitlement to service connection for cerebrovascular accident, both secondary to ischemic heart disease.  Specifically, he claims that his cerebrovascular accidents, which were first diagnosed in 2001, were caused by his service connected ischemic heart disease.  The Veteran suffered a myocardial infraction in 2001, and was diagnosed with ischemic heart disease around 2003.  He asserts that he has coronary artery disease (transient ischemic attach), caused a clot to form in a blood vessel within his brain, resulting in the loss of blood supply to the brain.  

With regard to the Veteran's claim for service connection for erectile dysfunction, the Veteran asserts that his service connected ischemic heart disease both caused erectile dysfunction, and prevents him from taking medication to alleviate the condition, due to the strain that medication would cause on his heart.  The Veteran asserts that his erectile dysfunction first appeared after multiple strokes, which as stated above began in March 2001.

The Board finds that additional development is warranted with respect to each claim.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding relevant private and/or VA treatment records pertaining to the Veteran's service-connected ischemic heart disease and cerebrovascular accidents.  If the RO cannot locate any government records, it must specifically document the attempts that were made to locate them and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the Veteran of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The Veteran must then be given an opportunity to respond.

2. Thereafter, schedule the Veteran for a VA urology examination to determine the etiology of any diagnosed erectile dysfunction or other penile disorder.  The examiner must review all records in VBMS.  After a thorough review of the claims file and medical history and performing all necessary tests and examination, the examiner is to discuss the following:

a). Does the Veteran have erectile dysfunction?

b). If so, is it at least as likely as not that the disorder was (i) caused or (ii) aggravated (worsened beyond the natural progression) by any service-connected disorder or combination of service connected disorders including ischemic heart disease; OR medication used to treat any service-connected connected disorders?

3. Schedule the Veteran for an examination with a neurologist to determine the etiology of any cerebrovascular accident.  After a thorough review of the claims file and medical history and performing all necessary tests and examination, the examiner is to discuss the following:

a). Does the Veteran currently have a cerebrovascular accident condition or a condition related to cerebrovascular accident?

b). If so, is it at least as likely as not that the disorder was (i) caused or (ii) aggravated (worsened beyond the natural progression) by any service-connected disorder or combination of service connected disorders including ischemic heart disease?

A complete, well-reasoned rationale must be provided for any opinion offered.  If the requested opinions cannot be rendered without resorting to speculation, the examiners must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

4. The AOJ must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims. The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.  In the event that the Veteran does not report for the aforementioned examinations, documentation must be obtained which shows that notice scheduling the examinations were sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5. Thereafter, readjudicate the issues.  If the benefits sought are not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




______________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


